DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s filing filed on 08/13/2021.  In virtue of this filing, claims 1-20 are currently presented in the instant application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2021 and 12/14/2021 has been considered by Examiner and made of record in the application file.
Drawings
The drawing submitted on 03/18/2021 has been considered by Examiner and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No.: 17/213,215 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 in the current application have the same scope of claimed inventions with obvious wording variations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-10 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satake et al. (US Pub. No.: 2012/0306716, hereinafter, “Satake”) in view of Goi et al. (US Pub. No.: 2009/0128254, hereinafter, “Goi”), Oshita (US Pub. No.: 2017/0302236) and further in view of Wu (US Pub. No.: 2013/0222045).
Regarding claims 1 and 14, Satake teaches a communication device (see 0002]), comprising: a signal processing circuit that processes a radio frequency signal; and a radio frequency module that transfers a radio frequency signal between the signal processing circuit and an antenna (see figure 2, transceiver, it is clearly seen that the Satake’s system is included a controller for controlling the transceiver), a radio frequency module, comprising: 
a plurality of external connection terminals including at least one input terminal and at least one output terminal; at least one power amplifier; at least one low-noise amplifier; plurality of switches; and wherein LNA, PA and plurality of switches are mounting on the substrate (see figures 2, 8A, 18, LNA, HPA, SW1-SW3, [0109]).
It should be noticed that Satake fails to teach a first switch connected between the at least one input terminal and the at least one power amplifier. However, Goi teaches a first switch connected between the at least one input terminal and the at least one power amplifier (see figure 16, switch 33, PA 14).
before the effective filing date of the claimed invention to incorporate the teaching of Satake into view of Goi in order to support multi-band operation.
Satake and Goi, in combination, fails to teach a second switch connected between the at least one output terminal and the at least one low-noise amplifier. However, Oshita teaches a second switch connected between the at least one output terminal and the at least one low-noise amplifier (see figure 13, LNA 16b, switch 18, [0097, 0147]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Satake and Goi into view of Oshita in order to support multi-band operation.
Satake, Goi and Oshita, in combination, fails to teach a module substrate including a first principal surface and a second principal surface on opposite sides of the module substrate, wherein the first switch is disposed on one of the first principal surface and the second principal surface, and the second switch is disposed on the other of the first principal surface and the second principal surface. However, Wu teaches a module substrate including a first principal surface and a second principal surface on opposite sides of the module substrate, wherein the first switch is disposed on one of the first principal surface and the second principal surface, and the second switch is disposed on the other of the first principal surface and the second principal surface (see figure 6, 7a-7b, substrate 85, switch 60, switch 70, [0039, 0047]).
before the effective filing date of the claimed invention to incorporate the teaching of Satake, Goi and Oshita into view of Wu in order to save space and cost effective.
Regarding claims 2 and 15, after combine, Goi teaches the plurality of external connection terminals comprise an antenna connection terminal, the at least one power amplifier and the first switch are connected between the antenna connection terminal and the at least one input terminal (see figures 1 and 16, switch 33, PA 14). Oshita teaches the at least one low-noise amplifier and the second switch are connected between the antenna connection terminal and the at least one output terminal (see figures 16-17, LNA 116, switch 118, [0097, 0147]).
Regarding claims 3 and 16, Wu further teaches the first switch is disposed on the first principal surface, and the second switch and the plurality of external connection terminals are disposed on the second principal surface (see figures 7A-7B, external connection terminals 61-63, [0040]).
Regarding claims 4 and 17, Satake teaches power amplifier, low-noise amplifier and switches are mounting on the substrate (see figures 2, 8A, 18, LNA, HPA, SW1-SW3, [0109]). Wu teaches the first switch is disposed on one of the first principal surface and the second switch is disposed on the second principal surface (see figure 6, 7a-7b, substrate 85, switch 60, switch 70, [0039, 0047]). It is obvious that one skill in the art can design or modify the amplify in first substrate and LNA in other surface of substrate as taught by Wu.
Regarding claims 5 and 18, Wu further teaches the radio frequency module includes an electrode pattern in the module substrate, and the electrode pattern is 
Regarding claims 6 and 19, Wu further teaches the electrode pattern is a ground electrode pattern (see figure 6, substrate 8, ground plane 82, [0051-0052]).
Regarding claim 7, Goi further teaches the at least one input terminal comprises a plurality of input terminals, and the first switch is configured to controllably switch a connection of the at least one power amplifier between the plurality of input terminals (see figures 7, 16, switch 33, PA 14, VC1, VC2, [0093]).
Regarding claim 8, Goi further teaches the plurality of input terminals comprise a first input terminal configured to receive a Fifth Generation New Radio (5G NR) transmission signal, and a second input terminal configured to receive a Long-Term Evolution (LTE) transmission signal (see figures 7, 16, GSM and UMTS, [0097-0098]. It appear to examiner that 5GNR and LTE is well known in the art communication).
Regarding claim 9, Oshita further teaches the at least one input terminal comprises a plurality of output terminals, and the second switch is configured to controllably switch a connection of the at least one low-noise amplifier between the
plurality of output terminals (see figure 7, LNA 16, switch 18, [0098, 0104]).
Regarding claim 10, Goi further teaches the plurality of input terminals comprise a first input terminal configured to receive a Fifth Generation New Radio (5G NR) transmission signal, and a second input terminal configured to receive a Long-Term Evolution (LTE) transmission signal (see figures 7, 16, GSM and UMTS, [0097-0098]. It appear to examiner that 5GNR and LTE is well known in the art communication).
Regarding claims 13 and 20, Oshita further teaches the at least one low-noise amplifier and the second switch are implemented in a same semiconductor device (see figure 16, IC package, [0027, 0119]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satake et al. (US Pub. No.: 2012/0306716, hereinafter, “Satake”) in view of Goi et al. (US Pub. No.: 2009/0128254, hereinafter, “Goi”), Oshita (US Pub. No.: 2017/0302236) and further in view of Wu (US Pub. No.: 2013/0222045) as applied to claim 1 above, and further in view of Wallis (US Patent No.: 10,404,219).
Regarding claim 11, Satake, Goi, Oshita and Wu, in combination, fails to teach the at least one power amplifier comprises a plurality of power amplifiers, and the first switch is configured to controllably switch a connection of the at least one input terminal between the plurality of power amplifiers. However, Wallis the at least one power amplifier comprises a plurality of power amplifiers, and the first switch is configured to controllably switch a connection of the at least one input terminal between the plurality of power amplifiers (see figure 4B, switch 108, PA output 112, PA output 122).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Satake, Goi, Oshita and Wu into view of Wallis in order to support multi-band operation.



Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satake et al. (US Pub. No.: 2012/0306716, hereinafter, “Satake”) in view of Goi et al. (US Pub. No.: 2009/0128254, hereinafter, “Goi”), Oshita (US Pub. No.: 2017/0302236) and further in view of Wu (US Pub. No.: 2013/0222045) as applied to claim 1 above, and further in view of Kang et al. (US Pub. No.: 2021/0119649, hereinafter, “Kang”).
Regarding claim 12, Satake, Goi, Oshita and Wu, in combination, fails to teach the at least one low-noise amplifier comprises a plurality of low-noise amplifiers, and
the second switch is configured to controllably switch a connection of the at least one output terminal between the plurality of low-noise amplifiers. However, Kang teaches the at least one low-noise amplifier comprises a plurality of low-noise amplifiers, and the second switch is configured to controllably switch a connection of the at least one output terminal between the plurality of low-noise amplifiers (see figure 3B, SWka, SWkb).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Satake, Goi, Oshita and Wu into view of Kang in order to support multi-band operation.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN PHAM/           Primary Examiner, Art Unit 2649